Exhibit 10.1



October 21, 2009



Mr. Michael J. Ferrantino, Jr.
12 Martingale Lane
Andover, MA  01810



Dear Michael:

This letter will confirm the agreement between Valpey-Fisher Corporation (the
“Company”) and you concerning amounts payable to you as severance in the event
of a change in control of the Company prior to December 31, 2010.

In the event of a change in control of Valpey-Fisher prior to December 31, 2010,
you will be paid a 2x annual base salary as severance in the event you are not
offered a position of President and Chief Executive Officer of the new control
entity.

For the purposes of this letter, a change in control of the Company shall occur:

a)  if any “Person”, as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “exchange Act”) (provided that
the term “Person” shall not include Theodore Valpey, Jr., the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company), becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 70% or more of the combined voting power of the
Company’s then outstanding securities;

b)  the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation; other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 30% or more of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
re-capitalization of the Company (or similar transaction) in which no “Person”
(as hereinabove defined) acquires 70% or more of the combined voting power of
the Company’s then outstanding securities; or

c)  the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

This Agreement supersedes and terminates the Change in Control Retention
Agreement, dated April 4, 2007 and amended effective August 7, 2008, between the
Company and you.

Please indicate your agreement by signing this letter in the space provided
below.



Sincerely,



VALPEY-FISHER CORPORATION

By /s/ Ted Valpey, Jr.

Ted Valpey, Jr.
Chairman



AGREED AND ACCEPTED:



/s/ Michael J. Ferrantino, Jr.

Michael J. Ferrantino, Jr.

